Citation Nr: 1108980	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-28 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral upper extremities, including paresthesia.

2.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, including paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1973.  He also had over sixteen years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for peripheral neuropathy of his bilateral upper and lower extremities.

In June 2009, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  Medical evidence obtained as a result of that developed revealed that the Veteran does not have peripheral neuropathy in any of his four extremities.  Instead, it was found that he has paresthesia in both lower and upper extremities.  Therefore, the disabilities on appeal have been recharacterized as a neurological disability of the upper and lower extremities, including paresthesia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board remanded the case again in September 2010 to clarify whether the Veteran's complaints of paresthesia are related to service, to include his presumed exposure to Agent Orange therein.  After the opinion was obtained, the AMC readjudicated the claims in a December 2010 supplemental statement of the case (SSOC) before forwarding the case back to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Since the Veteran served in the Republic of Vietnam during the Vietnam era, it is presumed that he was exposed to Agent Orange while there.

2.  The Veteran's complaints of paresthesia in all four extremities have not been attributable to a clinical diagnosis.

3.  The medical evidence indicates that the Veteran's complaints of paresthesia in all four extremities are unrelated to service, to include his presumed exposure to Agent Orange therein. 


CONCLUSIONS OF LAW

1.  A neurological disability of the bilateral upper extremities, including paresthesia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  A neurological disability of the bilateral lower extremities, including paresthesia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant statutes and VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.




I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of letters from the RO and AMC to the Veteran in October 2005, February 2007, and September 2009.  These letters informed him of what evidence was required to substantiate his claims, and apprised him of his and VA's respective duties in obtaining this supporting evidence.   The October 2005 letter was also issued prior to the initial adjudication of his claim in February 2006, which is the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The February 2007 and September 2009 letters also provided information concerning the downstream disability rating and effective date elements of his claims if service connection is ultimately granted.  See Dingess, supra.  Thereafter, the case was readjudicated in the July 2010 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to cure a timing defect).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  

Thus, the duty to notify has been satisfied.  And even if there is a notice error in this case, the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how this VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as potentially relevant.  Pursuant to the Board's initial remand in June 2009, he was afforded a VA examination in June 2010 to determine whether he suffers from peripheral neuropathy and, if so, whether it is related to service, to include Agent Orange exposure therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Since that VA examiner only found paresthesia, as opposed to a diagnosis of peripheral neuropathy, the same VA examiner commented on whether the Veteran's complaints of paresthesia are related to service, to include Agent Orange exposure.  Thus, there was substantial compliance with all remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In light of this extensive development, no further development or assistance is required before readjudicating the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition to the these regulations, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during service, certain specified diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The list of diseases includes acute and subacute peripheral neuropathy.  See 38 C.F.R.   § 3.309(e).  For purposes of the presumption, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.  

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630- 27641 (2003).  The notice specifically found that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for chronic persistent peripheral neuropathy.  It was explained that taking into account the available evidence and the National Academy of Sciences analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and chronic persistent peripheral neuropathy outweighs the credible evidence for such an association, and has determined that a positive association does not exist.  68 Fed. Reg. 27,637.

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

III.  Analysis

The Veteran's military records verify that he did serve in the Republic of Vietnam during the Vietnam era, so it is presumed that he was exposed to Agent Orange in service.  However, his service treatment records make no reference to neurological problems in any of his four extremities, except for a November 1956 entry which notes his complaints of paresthesia in the left hand with no objective findings on strength testing.  In any event, this one-time complaint occurred many years prior to his presumed exposure to Agent Orange in Vietnam.  The only other pertinent event is when the Veteran fractured his right hand in 1970 and was treated for recurrent back pain since 1956, neither of which appear to have resulted in neurological impairment in any extremity.  A retirement physical in July 1972 also made no reference to neurological problems in any of his four extremities.  

The first documented neurological complaints after service are contained in an August 2005 report from Sorrento Medical Clinic.  Under the heading "Inactive Problems," this report notes, "Paresthesias Hand and Feet 1969 Agent Orange."  The diagnostic assessment was "Paraesthesias (sic) due to Agent Orange."  In another undated report from that facility, the diagnostic assessment included peripheral neuropathy of the hands, legs, and feet.  However, results from neurological testing were not recorded in either report. 

Neurological testing by way of an electromyography (EMG) and a nerve conduction study (NCS) was performed by VA in September 2009.  The report from those tests notes the Veteran's complaints of numbness in his hands and lower extremities since 1969.  Nevertheless, there was no electrodiagnostic evidence of demyelinating or axonal peripheral neuropathy involving either upper or lower extremity.  In other words, the VA physician who conducted the tests interpreted the findings as showing no objective neurological disability in any extremity.  

In June 2010, a VA examiner reviewed the claims file and conducted a neurological examination before reaching the same conclusion.  The Veteran told the examiner that he would occasionally experience tingling in his feet while standing, as well as numbness in both hands and legs.  Again, however, no significant objective neurological findings were shown.  For example, both upper extremities demonstrated full strength of 5/5, as well as normal sensation with vibration, light touch, and position sense.  The lower extremities also had full strength of 5/5.  Sensation testing was normal concerning light touch and position sense, with some decrease on using vibration.  Reflexes were normal for all extremities.  Based on these findings, as well as findings from the recent EMG and NCS, the VA examiner concluded that there was no evidence of peripheral neuropathy involving any of the Veteran's four extremities.  He then added that, "Paresthesia means 'an abnormal sensation of the skin, tingling, tickling, itching, or burning.' Paresthesia is the term used to describe the subjective feeling or complaints of a patient, it does not necessarily mean that the patient has peripheral neuropathy."

Pursuant to the Board's September 2010 remand, the same VA examiner was asked to determine the likelihood that the Veteran's paresthesia is related to his military service, to include Agent Orange exposure therein.  In a November 2010 addendum report, the VA examiner stated that the Veteran's paresthesia of the bilateral upper and lower extremities is unlikely due to his military service, including Agent Orange, and is more likely the result of aging and malnutrition.  The examiner explained that a normal sensory examination and normal electrodiagnostic testing means that the Veteran does not have any objective evidence of peripheral neuropathy.  The examiner also explained that complaints of paresthesia in a 77-year-old person can be due to different things, and that for this Veteran, it could be due to ischemia or peripheral disturbance, the most common cause of paresthesias.  This occurs when the blood supply to a nerve is cut off or when there is generally poor circulation.  

In light of these findings, there is no basis to grant the Veteran's claims of entitlement to service connection for a neurological disability of the bilateral upper and/or lower extremities, including paresthesia.  The basis for the Board's denial of the claims is that the Veteran's complaints of tingling and numbness (paresthesia) in his upper and lower extremities have not been attributed to a clinical diagnosis, and irrespective of the theory of service connection (i.e. presumptive or direct incurrence), the first and indeed the most fundamental requirement for any service connection claim is that there must be competent evidence of the existence of the currently claimed disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

In finding that there is no current disability to account for the Veteran's subjective complaints, the overwhelming evidence shows that he does not suffer from peripheral neuropathy of any extremity.  The only diagnosis of peripheral neuropathy in the record is listed in the undated report from the Sorrento Medical Clinic.  The Board, however, places little probative value on this report since it does not appear that the diagnosis was based on objective neurological testing.  In contrast, an EMG and a NCS performed in September 2009 revealed no neurological findings to support any diagnosis of the upper and lower extremities.  The VA examiner who also conducted a neurological examination in June 2010 reached the same conclusion and stated that the Veteran's subjective complaints of paresthesia could not be attributed to a clinical diagnosis such as peripheral neuropathy.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

In sum, no medical evidence indicates that the Veteran's complaints of paresthesia in both lower and upper extremities have been attributed to a disability.  A "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Symptoms such as tingling and numbness (paresthesia), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  While paresthesia can be a sign of an underlying neurological disorder, such has not been shown in this case.  Thus, in the absence of a current disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.

However, even assuming for the sake of argument that the Veteran's paresthesia constitutes a disability, the Veteran would not be able to prove that his paresthesia is related to service, to include Agent Orange exposure therein.  Indeed, the Veteran's claim would fail under both presumptive and direct-incurrence theories of service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran's service personnel records verify that he served in the Republic of Vietnam during the Vietnam era, so it is presumed that he was exposed to Agent Orange while there.  However, service connection is not available on a presumptive basis for paresthesia as due to Agent Orange exposure because it is not included in the list of presumptive diseases in 38 C.F.R. § 3.309(e).  Even if the Board were to accept the diagnosis of peripheral neuropathy, this too is not included in the list, since VA regulation specifically requires either acute or subacute peripheral neuropathy.  This requires that it must have appeared within weeks or months of his last exposure to Agent Orange in Vietnam and have resolved within two years of the date of onset.  To the contrary, the Veteran's service treatment records make no reference to peripheral neuropathy either during or after his service in Vietnam, nor does the file contain any evidence of peripheral neuropathy during the two-year period after he was discharged from service in May 1973 (when, at the very latest, he could have been exposed to Agent Orange).  See Struck v. Brown, 9 Vet. App. 145 (1996).   

Service connection would also not be available for paresthesias, assuming for the sake of argument that it constitutes a disability, under a direct-incurrence theory of service connection.  Stefl, supra.  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (wherein the Court held that the provisions set forth in Combee, which actually instead concerned radiation exposure, are nonetheless equally applicable in cases, as here, involving claimed Agent Orange exposure).  

As noted, the Veteran's service treatment records made no reference to paresthesia, except for a November 1956 entry which notes his complaints of paresthesia in the left hand.  However, no objective findings were shown on strength testing, so no diagnosis was recorded.  Thus, the service treatment records provide evidence against a finding that the Veteran's paresthesia is related to service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In addition, paresthesia was not reported until August 2005, over 30 years after the Veteran's separation from active duty in 1973.  This 30-year gap provides additional evidence against a finding that the paresthesia is related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Board notes that several reports list the Veteran's complaint's of paresthesia since service.  For example, the August 2005 report from Sorrento Medical Clinic notes, "Paresthesia Hand and Feet 1969 Agent Orange."  However, no medical professional has offered an independent medical opinion confirming this history.  In other words, none of these reports establishes the nexus requirement.  See  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

However, the most persuasive evidence against the claims under a direct-incurrence theory of service connection is the medical opinion provided by the VA examiner in November 2010, which states that the Veteran's paresthesia is unlikely related to service.  The examiner based his opinion on a review of the claims file and findings from his own neurological examination.  The examiner also provided supporting rationale by attributing the Veteran's complaints of paresthesia to his advanced age, malnutrition, and possible ischemia.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating the probative value of a supporting medical nexus opinion is not determined by whether the commenting physician reviewed the claims file, rather the factually accurate, fully articulated, sound reasoning for the conclusion expressed, but that the probative value of the opinion may be compromised if the commenting physician failed or neglected to discuss relevant evidence or overlooked pertinent reports regarding the Veteran's medical history that, if considered, may have changed the outcome of the opinion or provided reason for the commenting physician to have concluded differently).

In conclusion, the medical evidence indicates that the Veteran's complaints of paresthesia have not been attributed to a known clinical diagnosis, and that even if the Board were to assume for the sake of argument that paresthesia constitutes a disability, the Veteran would not be able to satisfy the nexus element of his claims under both presumptive and direct-incurrence theories of service connection. 

In denying this claim, the Board does not question the sincerity of the Veteran's belief that he experiences paresthesia in both upper and lower extremities.  Even as a layman, he is competent to proclaim having experienced these symptoms.  However, he is not competent to establish that any paresthesia he has experienced is a manifestation of an underlying disorder, since this is solely a medical determination.  See 38 C.F.R. § 3.159(a)(1) and (a)(2); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons generally are not competent to render medical opinions on diagnosis and etiology of claimed disorders).   Simply stated, the Veteran is not competent to attribute his neurological symptoms to a clinical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ((distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a neurological disability of the bilateral upper and lower extremities, including paresthesia.  As the preponderance of the evidence is against his claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of these claims is denied.


ORDER

Service connection for a neurological disability of the bilateral upper extremities, including paresthesia, is denied.

Service connection for a neurological disability of the bilateral lower extremities, including paresthesia, is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


